           Case 1:20-cv-00596-AWI-SAB Document 44 Filed 12/04/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DARONTA T. LEWIS,                                )   Case No.: 1:20-cv-00596-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER ADOPTING FINDINGS AND
13            v.                                          RECOMMENDATIONS, AND DENYING
                                                      )   PLAINTIFF’S FOR PRELIMINARY
14                                                    )   INJUNCTION
     DR. G. UGWUEZE, et al.,
                                                      )
15                                                    )   (ECF Nos. 34, 42)
                     Defendants.                      )
16                                                    )
                                                      )
17                                                    )
18            Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20            On October 23, 2020, the Magistrate Judge issued Findings and Recommendations
21   recommending that Plaintiff’s motion for a preliminary injunction be denied. (ECF No. 42.) The
22   Findings and Recommendations were served on Plaintiff and contained notice that objections were to
23   be filed within fourteen days. (Id.) No objections were filed and the time to do so has now passed.
24            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
25   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
26   Recommendations to be supported by the record and by proper analysis.
27   ///
28   ///
                                                          1
       Case 1:20-cv-00596-AWI-SAB Document 44 Filed 12/04/20 Page 2 of 2



1          Based on the foregoing, it is HEREBY ORDERED that:

2          1.    The Findings and Recommendations filed on October 23, 2020 (ECF No. 42), are

3                adopted in full; and

4          2.    Plaintiff’s motion for a temporary restraining order, filed on October 22, 2020 (ECF

5                No. 34), is denied.

6
7    IT IS SO ORDERED.

8    Dated: December 3, 2020
                                             SENIOR DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
